CAFFREY, District Judge.
On February 17, 1961, Domenick L. Bonomi filed a petition for a writ of habeas corpus and a petition for leave to proceed thereon in forma pauperis. The petition for leave to proceed in forma pauperis was allowed by Judge Ford to whom it was referred in his capacity as emergency judge for the month of February, 1961.
The records of the Clerk of this Court indicate that on April 6, 1960, Domenick L. Bonomi filed a petition for writ of habeas corpus which was denied on the same day by Judge Wyzanski.
28 U.S.C.A. § 2244 provides as follows:
“No circuit or district judge shall be required to entertain an application for a writ of habeas corpus to inquire into the detention of a person pursuant to a judgment of a court of the United States, or of any State, if it appears that the legality of such detention has been determined by a judge or court of the United States on a prior application for a writ of habeas corpus and the petition presents no new ground not theretofore presented and determined, and the judge or court is satisfied that the ends of justice will not be served by such inquiry.”
A comparison of the instant petition for a writ of habeas corpus with that denied by Judge Wyzanski convinces me that the present petition presents no new grounds for relief not heretofore presented and determined by Judge Wyzanski, and I am satisfied that the ends of justice will not be served by a hearing on the instant petition.
The petition for writ of habeas corpus is denied on its face.